Citation Nr: 0432652	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-17 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic sinusitis, 
maxillary.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk








INTRODUCTION

The veteran served on active duty from April 1997 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran 
service connection for chronic sinusitis, maxillary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's April 1997 service enlistment examination is 
negative for complaints of, or treatment for, sinusitis.  The 
veteran's September 1997 naval aircrew candidate examination 
indicates that the veteran reported having sinusitis five or 
six times in his lifetime, in the spring.  He noted that his 
most recent sinusitis episode had been in March 1997, which 
was fully resolved with antibiotic treatment.  During service 
the veteran was seen if upper respiratory complaints.  The VA 
medical records beginning in September 2002 confirm the 
presence of chronic sinusitis.  

In view of the above the Board is of the opinion that a 
specialized examination is warranted concerning the etiology 
of the sinusitis,

Accordingly the case is REMANDED for the following actions:

1.  The VA outpatient records dating from 
September 27, 2003 to the present should 
be requested from the Durham, North 
Carolina, Medical Center.

2.  A VA examination by specialist in 
upper respiratory disorders should be 
conducted to determine the nature, 
severity, and etiology of any upper 
respiratory disorder, to include 
sinusitis.  The claims folder is to be 
made available to the examiner for review 
in conjunction with the examination.  All 
tests deemed necessary should be 
performed.  Following the examination it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that any upper respiratory disorder 
diagnosed, to include sinusitis, 
originated during active duty?  If the 
examiner determines that the upper 
respiratory disorder, to include 
sinusitis, was present at the time of the 
veteran's entry into active duty, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the preservice upper respiratory 
disorder, to include sinusitis, underwent 
a chronic increase in severity beyond 
normal progression during the veteran's 
period of active duty.  A complete 
rationale for any opinion expressed 
should be included in the report.

Thereafter, the RO should re-adjudicate 
the claim.  If the benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




